Case: 11-16039    Date Filed: 10/30/2012   Page: 1 of 2

                                                          [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-16039
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 2:09-cr-00465-CLS-HGD-1

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      versus

CURTIS WAYNE EDWARDS,

                                                          Defendant-Appellant.

                           _______________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                           _______________________

                                (October 30, 2012)

Before TJOFLAT, JORDAN and KRAVITCH, Circuit Judges.

PER CURIAM:

      James O’Kelley, appointed counsel for Curtis Edward in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed
              Case: 11-16039     Date Filed: 10/30/2012    Page: 2 of 2

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967).   Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of appeal is correct. We have also reviewed Mr.

Edwards’ objection and supplemental objection to the Anders brief filed by Mr.

O’Kelley, and conclude that (1) the argument concerning acceptance of responsibility

is barred by the appeal waiver, and (2) any claims of ineffective assistance of counsel

must be left to a proceeding pursuant to 28 U.S.C. § 2255 because of the undeveloped

nature of the record. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is      GRANTED,    and Mr.

Edwards’ conviction and sentence are AFFIRMED.




                                          2